NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

APPLE INC.,
Appellant,

v.
INTERNATIONAL TRADE COMMISSION,
Appellee,

AND
MOTOROLA MOBILITY, INC.,

Intervenor. °

2012&338

On appeal from the United States International Trade
Commission in Investigation No. 337-TA-'750.

ON MOTION

ORDER

Upon consideration of Motoro1a Mobility, Inc.’s
unopposed motion for leave to intervene,

APPLE V. ITC 2

IT Is ORDERED THAT:

The motion for leave to intervene is granted. The re-
vised official caption is reflected above.

FoR THE CoURT

 2 2  /s/ Jan Horbal_\[
Date J an H0rbaly
Clerk

cc: E. Joshua Rosenkranz, Esq.

Megan M. Valentine, Esq.

Charles K. Verhoeven, Esq. _

FILED
925 "'&r%%‘»’=?l»-E’§»i'°&§?:bs»f°“
_ l"|AY 2 2 2012
JAN HUHBAI.Y

CLERK